[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT
The court finds that there is a genuine issue of fact as to whether or not the plaintiffs' cause of action is time barred.
The court further finds that there is a material issue of fact with respect to the issue liability based on the following:
The plaintiffs have submitted an affidavit indicating that the insulation located in the attic of their home was determined to contain asbestos on May 30, 2000.
The defendant conducted a home inspection and issued a report on January 8, 1998. He testified that the only insulation located in the attic was in the floor. Although the floor was partially covered, in compliance with the standards that were in effect at the time, he did pick up the attic insulation and examined it to determine whether it was asbestos, cellulose or some other material.
In his report he indicated that there was no sign of any produce containing loose fibers of asbestos or formaldehyde noted.
Summary judgment is denied.
Gilardi, J CT Page 11994